           Case 1:15-cv-01080-AT Document 18 Filed 05/11/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
MICHAEL MARTIN,                                                 DOC #: __________________
                      Petitioner,                               DATE FILED: _5/11/2020____


              -against-
                                                                             15 Civ. 1080 (AT)
OSCAR AVILES, et al.,
                                                                                 ORDER
                              Respondents.
ANALISA TORRES, District Judge:

        This matter having been remanded to this Court, see ECF Nos. 15 & 17, the parties are
hereby ORDERED to provide a status letter by May 18, 2020, stating whether any issues remain
in dispute.

       SO ORDERED.

Dated: May 11, 2020
       New York, New York
